DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on August 23, 2022 for the patent application 16/202,296 originally filed on November 28, 2018. Claims 1 and 7-9 are amended. Claims 2-6 are canceled. Claims 1 and 7-9 remain pending. The first office action of May 25, 2021, the second office action of December 3, 2021, and the third office action of June 7, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The Applicant has amended claim 1 to correct a typographical error. Accordingly, the objections to the claims are withdrawn.
The Applicant has amended the claims to remove the term “unit” from the claim language. Therefore, the claims no longer invoke 35 USC 112(f) for purposes of claim interpretation.
Amendments made to the claims are sufficient for overcoming rejections under 35 USC 112(b). Therefore, the outstanding 35 USC 112(b) rejections are withdrawn.
Amendments made to the claims are sufficient to overcome the “human organisms” rejection under 35 USC 101. Therefore, the “human organisms” rejection of the claims under 35 USC 101 is withdrawn.
However, the amendments are not sufficient to overcome the “abstract idea” rejection of the claims under 35 USC 101. Therefore, the “abstract idea” rejection of the claims is maintained in this office action, as set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 7-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a training assistance device” (i.e. a machine) and claim 9 is directed to “a non-transitory computer-readable storage medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing training assistance,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “displaying a first training image, a second training image and a third training image, the first training image indicating that all fingers of one hand are in a same flexion state, the second training image indicating that all fingers of an other hand are in the same flexion state, the third training image indicating that a flexion state of one finger of the one hand is different form a flexion state of an other finger of the one hand of the user on the one hand is in a different flexion state as compared to other fingers; and 
determining whether a level of achievement is equal to or higher than a first predetermined criterion value and a second predetermined criterion value different from the first predetermined criterion value, the level of achievement corresponding to an ability for the one hand, wherein:
when the level of achievement is lower than both of the first predetermined criterion value and the second predetermined criterion value, displaying both of the first training image so as to overlap with the one hand and the second training image so as to overlap with the other hand, 
when the level of achievement is lower than the second predetermined criterion value and not the first predetermined criterion value, displaying only the first training image so as to overlap with the one hand, 
when the level of achievement is equal to or higher than both of the first predetermined criterion value and the second predetermined criterion value, displaying only the third training image so as to overlap with one side of the hand, and 
instructing the user to perform training using the displayed training image, the training occurring for a unilateral paralysis where the determined level dictates whether training occurs for the one hand of the user or for both of the one hand of the user and the other hand of the user.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a display” and “a control unit,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing training assistance,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a display” and “a control unit,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 7 and 8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 7 and 8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claim 1.
Therefore, claims 1 and 7-9 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive.

The Applicant respectfully argues that “the allegedly abstract features are not, and cannot, reasonably be performed in the human mind.”
The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(III)(C) states that “a claim that requires a computer may still recite a mental process.” The claims use a computer as a tool to determine the levels of achievement known in the art as Brunnstrom Stages. Furthermore, determining the levels of achievement does not appear to require the use of a computer, as a trained physical therapist may evaluate and direct the recovery of a patient without the use of a computing device.

The Applicant further respectfully argues that “the claims are not reciting methods of organizing 
human activity” because they require “a determination of a level of achievement, which is a computation that is not organizing human activity” and they have nothing to do with “managing personal behavior or relationships or interactions between people” (Applicant’s emphasis).
	The Examiner respectfully disagrees. MPEP 2106.04(a)(2)(II)(C) provides examples of managing personal behavior including “storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device” and “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions.” Both of these examples involve making “computations” and are not directed toward interactions “between people.” The MPEP guidance specifically states that the sub-grouping of “managing personal behavior or relationships between people” also includes social activities, teaching, and following rules or instructions. Because the instant claims recite directing a patient to perform hand movements and determining a level of achievement as a result of the patient’s hand movements, the claims fall within the abstract idea sub-grouping of managing personal behavior or relationships or interactions between people.
	
	The Applicant also respectfully argues that “the training occurs for a unilateral paralysis where the determined level of achievement dictates whether training occurs for one side of the body or for both sides of the body. That is, the claims are not monopolizing the allegedly abstract computations and/or training, or even training for a human body part.”
	The Examiner respectfully disagrees. The instant claims recite a training assistance device that is used to perform the abstract idea of providing training assistance. That the training occurs for a unilateral paralysis amounts to an intended use of the training assistance device, which is a generic computing device having a display unit and a control unit.

	The Applicant respectfully argues that “rehabilitation efficiency and ability can be maximized and optimized based upon the claimed unique technical solutions. This is a practical application that transforms the allegedly abstract claim limitations into eligibility.”
	The Examiner respectfully disagrees, because the asserted unique technical solutions are not improvements to the functioning of a computer or to any other technology or technical field. The training assistance device comprises only generic hardware elements and the claimed invention does not improve upon any of those generic hardware elements. Although performing the steps of the claims may make the training more efficient, it does not improve upon the technology itself. MPEP 2106.05(a) states, “It is important to note, the judicial exception alone cannot provide the improvement.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burdea et al. (US 2002/0146672) Method and apparatus for rehabilitation of neuromotor disorders
Sivak et al. (US 2012/0157263) Multi-user smartglove for virtual environment-based rehabilitation
Wrigg (US 2018/0021647) Frameworks, devices and methodologies configured to provide of interactive skills training content, including delivery of adaptive training programs based on analysis of performance sensor data
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/Examiner, Art Unit 3715                 

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715